 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 DOUGLAS STEPHENS,
                                                    MEMORANDUM AND ORDER
                       Plaintiff,
                                                    Case No. 1: 18-cv-4464-FB
        -against-

 COMMISSIONER OF SOCIAL
 SECURITY,

                        Defendant.
 ------------------------------------------------x
 Appearances:                                    For the Defendant:
 For the Plaintiff:                              RICHARD P. DONOGHUE, ESQ.
 HOWARD OLINSKY, ESQ.                            United States Attorney
 300 South State Street                          Eastern District of New York
 Syracuse, New York 13202                        271 Cadman Plaza East, 7th Floor
                                                 Brooklyn, New York 11201
BLOCK, Senior District Judge:

      Douglas Stephens seeks review of the final decision of the Commissioner of

Social Security (“Commissioner”) denying his applications for disability insurance

benefits and supplemental security income. Both parties move for judgment on the

pleadings. Stephens requests a remand for further proceedings and the

Commissioner seeks a dismissal of this action. For the reasons stated below,

Stephens’ motion is granted, the Commissioner’s motion is denied.

                                               I

      Stephens filed applications for benefits on September 21, 2015 and July 27,

2016. He alleged that he became disabled on February 18, 2008. His applications
                                               1
were denied, and he requested a hearing before an ALJ. After the hearing, the ALJ

ruled that Stephens was not disabled. The ALJ assigned an RFC of: “light work as

defined in 20 CFR 404.1567(b) and 416.967(b) except he is limited to simple and

routine tasks and to only occasional interaction with coworkers and the public.” AR

15. The Appeals Council declined review on June 7, 2018.

                                         II

      “In reviewing a final decision of the Commissioner, a district court must

determine whether the correct legal standards were applied and whether substantial

evidence supports the decision.” Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004);

see also 42 U.S.C. § 405(g). “Substantial evidence . . . means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Selian v.

Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (internal quotation marks and alterations

omitted) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

   A. The RFC Determination

      Stephens challenges the ALJ’s findings as to his mental impairments. The

ALJ assigned little weight to the opinion of Dr. Nicholas Norton, Stephens’

psychiatric treating physician.

      The record lacks a medical opinion that addresses whether Stephens’ mental

impairments impact his ability to work. “While in some circumstances, an ALJ may

make an RFC finding without treating source opinion evidence, the RFC assessment


                                          2
will be sufficient only when the record is clear and contains some useful assessment

of the claimant's limitations from a medical source.” Muhammad v. Colvin, No.

6:16-cv-06369, 2017 WL 4837583, at *4 (W.D.N.Y. Oct. 26, 2017).

      As there was no medical opinion, the ALJ must have interpreted the medical

records on his own to reach his RFC determination. However, the treatment notes

also do not address the impact of Stephens’ mental impairments on his ability to

work. See Hooper v. Colvin, 199 F.Supp.3d 796, 815 (S.D.N.Y. 2016) (Remand

required where ALJ made a “disability determination based on a record devoid of

any truly complete medical opinion”); see also Deshotel v. Berryhill, 313 F.Supp.3d

432, 435 (W.D.N.Y. 2018) (“[L]eeway given to ALJs to make common sense

judgments does not necessarily extend to the assessment of mental limitations, which

are by their very nature highly complex and individualized”) (quotations omitted).

      Therefore, the RFC determination is not supported by substantial evidence.

                                        III

      Stephens’ motion is GRANTED, Commissioner’s motion is DENIED. The

case is remanded for development of the record and consideration of new evidence.

SO ORDERED.

                                              _/S/ Frederic Block_____________
                                              FREDERIC BLOCK
                                              Senior United States District Judge
Brooklyn, New York
March _16, 2020


                                         3
